Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 09/08/2021.
Remarks
The claims are presented as follows:

Claims 5 and 11 are canceled.
Claims 1-4, 6-10 and 12 are pending.
 Response to Amendment
Applicant's arguments filed 09/08/2021 have been fully considered. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 103 rejection has been withdrawn. 
Applicant’s arguments with respect to the double patenting rejection have been fully considered and presented as follow:
 The double patenting rejection given to these applications is persuasive and therefore has been withdrawn for the following applications.
Application No. [17/153,038].  
Application No. [16/866/189].  

U.S. Patent No. 11,026,059 B2 [application No. 16/814,874] 
U.S. Patent No. 10,778,489 B2 [application No. 16/520,819] 
U.S. Patent No. 10,666,477 B2 [application No. 16/442,780] 
U.S. Patent No. 10,225,040 B2 [application No. 15/212,109] 
U.S. Patent No. 11,019,303 B2 [application No. 16/929,990] 
- The double patenting rejection given for the below applications is maintained. Even though the cited applications may include limitations of a bootstrap with the symbol representing a structure of a preamble as the claimed invention has a bit string the claims are obvious over each other. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. In this case, preforming time interleaving on a signal, restoring core layer, extract enhanced layer, See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  Therefore, the double patenting rejection for the below applications has been maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-4, 6-10, 12 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-6 of copending Application No. [16/858,325].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other.
The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
 
Claims 1-4, 6-10, 12 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-9 of copending Application No. [16/821,639].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other.
The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by mixing the dependent claim limitations into the base claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-4, 6-10, 12 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-10 of copending Application No. [16/883,759].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other.
The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by implementing the broadcast signal reception in an apparatus.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-4, 6-10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,601,548 B2 [application No. 16/515,760] Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by mixing the dependent claim limitations into the base claims.

Claims 1-4, 6-10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,797,830 B2 [application No. 16/791,822] Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by mixing the dependent claim limitations into the base claims.

Claims 1-4, 6-10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,644,817 B2 [application No. 16/543,288] Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.




 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472